Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  159676(85)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
                                                                                                                       Justices
            Plaintiff-Appellee,
                                                                    SC: 159676
  v                                                                 COA: 338418
                                                                    Macomb CC: 2015-001559-FC
  CURTIS LEE HAMPTON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing its supplemental brief is GRANTED. The supplemental brief submitted on
  January 11, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 12, 2021

                                                                               Clerk